                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

PHILLIP AND TERESA
WERNETTE                                                                             PLAINTIFFS


v.                                   Case No. 6:19-cv-6097


PETE T. GAYNOR, in his capacity as
administrator of FEMA; JACKSON
ADJUSTMENT COMPANY, INC.;
BENJAMIN ANDRADE;
ALEX STRAWN INSURANCE AGENCY INC.;
and STATE FARM INSURANCE CO.                                                       DEFENDANTS

                                            ORDER

        Before the Court is Plaintiffs Phillip Wernette and Teresa Wernette’s Motion for

Voluntary Dismissal. (ECF No. 49). Defendants State Farm, Benjamin Andrade, and Jackson

Adjustment Company have filed responses indicating that they do not oppose the motion. (ECF

Nos. 50, 51). No other defendant has filed a response and the time to do so has passed. See Local

Rule 7.2(b). The Court finds the matter ripe for consideration.

        Plaintiffs seek to voluntarily dismiss their case without prejudice pursuant to Federal Rule

of Civil Procedure 41(a)(2), which allows for dismissal of an action at the plaintiff’s request, on

terms the court considers proper. Upon consideration, the Court finds that good cause for the

motion has been shown. Accordingly, Plaintiffs’ motion (ECF No. 49) is hereby GRANTED.

Plaintiffs’ complaint is hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 23rd day of December, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
